Order entered July 10, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00926-CV

                             IN RE KIMBERLY BAILEY, Relator

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-55177-05

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. We request that real

party in interest and respondent file any responses to the petition by July 22, 2013.


                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE